t c memo united_states tax_court paul trans and thuy bich dang petitioners v commissioner of internal revenue respondent docket no filed date paul trans and thuy bich dang pro sese g michelle ferreira for respondent memorandum opinion thornton judge respondent determined the following deficiencies additions to tax and penalties with respect to petitioners’ joint federal income taxes unless otherwise indicated all section references are to the internal_revenue_code in effect during the years at issue and all rule references are to the tax_court rules_of_practice and procedure addition_to_tax penalties year deficiency sec_6651 a sec_6662 a dollar_figure dollar_figure dollar_figure big_number ----- big_number big_number ------ big_number after concessions ’ the issues for decision are whether petitioners sold their personal_residence in danville california the danville property in date resulting in capital_gain and disallowance of deductions for mortgage interest accruing after that date whether petitioners are entitled to claim losses for tax years and with respect to certain rental real_property they owned in san jose california the san jose property whether petitioners had legal or equitable ownership of certain real_property in milpitas california the milpitas property so as to support their claimed deductions for mortgage interest and property taxes with respect to the property for tax_year respondent disallowed petitioners’ unreimbursed employee expense deductions in the amounts of dollar_figure dollar_figure and dollar_figure for and respectively respondent also asserted a penalty under sec_6651 for petitioners' failure to timely file their joint federal_income_tax return petitioners failed to address these issues both at trial and on brief we treat petitioners’ failure to press these issues as in effect conceding them see rule 15l1 e and 96_tc_226 91_tc_524 ndollar_figure 89_tc_46 the parties conceded several other issues in the stipulation of settled issues whether petitioners are entitled to certain schedule c deductions for tax_year and whether petitioners are liable for accuracy-related_penalties for negligence pursuant to sec_6662 for all years at issue some of the facts have been stipulated and are herein incorporated by this reference when they filed their petition petitioners were married and resided in milpitas california for purposes of order and clarity each of the issues submitted for our consideration is set forth below with separate background and discussion the danville property background on date petitioners purchased their primary residence on creekpoint court in danville california on date petitioners executed a grant deed dated date conveying the property to mamoona p haq haq for a purchase_price of dollar_figure on date the grant deed was recorded in contra costa county california by a document captioned deed_of_trust with assignments of rents dated date and signed by haq on date hag assigned to petitioners for consideration of dollar_figure all rents issues and profits with respect to the danville property a document captioned assignment of deed_of_trust and request for special notice also dated date and bearing petitioners’ signatures represents that petitioners were thereby assigning to era golden hills brokers for value received all beneficial_interest petitioners received from haq under the deed_of_trust dated that same day on date both the deed_of_trust and the assignment of the deed_of_trust were recorded in contra costa county california at petitioners’ request throughout petitioners made monthly mortgage payments to prudential home mortgage co with respect to the danville property paying a total of dollar_figure of mortgage interest for the year on date petitioners filed a chapter bankruptcy petition petitioners maintained the mortgage loan on the danville property before and after their bankruptcy petition was filed on their joint federal_income_tax return petitioners reported no gain from the sale of the danville property they claimed dollar_figure in mortgage interest deductions with respect to the property respondent determined that petitioners sold the danville property to hag in and realized taxable capital_gain on the sale respondent also disallowed dollar_figure of petitioners’ mortgage interest_deduction for tax_year attributable to interest payments made after date discussion a capital_gain on sale of the danville property petitioners argue there was no sale of the danville property in and therefore their taxable_income for includes no capital_gain on the property ’ the burden_of_proof is on petitioners see rule a for federal tax purposes a sale of real_property is generally considered to occur at the earlier of the transfer of legal_title or the practical assumption of the benefits_and_burdens_of_ownership see 77_tc_708 68_tc_115 petitioners conveyed legal_title to hag by grant deed dated date and executed by petitioners date the grant deed was recorded on date petitioners contend that their signatures on the grant deed as well as the assignment of deed_of_trust were forged the only evidence offered in support of petitioners’ forgery theory was petitioner husband’s testimony which is unsubstantiated and unconvincing we are not required to accept such testimony and we decline to do so see 105_tc_324 petitioner wife did not testify petitioners failed petitioners do not contend that any sale of the danville property would qualify for nonrecognition treatment under sec_1034 while maintaining that he could not recall if he signed the grant deed petitioner husband conceded at trial that the signature on it looks like my signature to call other witnesses such as hag or the notary public who notarized both of the documents in question or to offer any other evidence to support their forgery theory this failure gives rise to the inference that the evidence if produced would have been unfavorable to petitioners see id see also 47_tc_92 affd 392_f2d_409 5th cir wichita terminal elevator co v commissioner 6t c affd 162_f2d_513 10th cir stokes v commissioner tcmemo_1999_204 and cases cited therein accordingly petitioners have failed to establish that their signatures on the documents in question were not genuine petitioners argue that they could not have sold the property to haq in date because they remained liable on the mortgage until foreclosure in the record does not clearly establish the factual premises of petitioners’ argument assuming arguendo that petitioners’ factual premises are correct they do not compel the conclusion that petitioners would have us draw a mortgagor may sell the mortgaged property on terms whereby the purchaser takes subject_to the mortgage debt but has no personal obligation to pay it osborne handbook on the law of mortgages sec_248 2d ed as stated in 24_tc_659 petitioners introduced into evidence a notice to foreclose dated date and a trustee’s deed of sale dated date neither document however specifically describes the property to which these documents pertain other than by reference to contra costa county records that are not in evidence and that are not otherwise explained taking property subject_to a mortgage means that the buyer pays the seller for the latter's redemption interest e the difference between the amount of the mortgage debt and the total amount for which the property is being sold but the buyer does not assume a personal obligation to pay the mortgage debt the buyer agrees that as between him and the seller the latter has no obligation to satisfy the mortgage debt and that the debt is to be satisfied out of the property although he is not obliged to the buyer will ordinarily make the payments on the mortgage debt in order to protect his interest in the property see also 68_tc_99 affd per curiam 614_f2d_94 5th cir andrews v robertson p cal wolfert v guadagno p 2d cal dist ct app osborne handbook on the law of mortgages sec 2d ed the facts as established in this record are consistent with petitioners’ having transferred the danville property to haq subject_to petitioners’ mortgage on the property petitioners direct us to other irregularities and unexplained circumstances regarding the danville property including delays in the recording of the grant deed and of various other documents and the declaration of a presumptively too-small amount of transfer_tax on the grant deed conveying the for instance included in the record as petitioners’ exhibit is a memorandum from prudential home mortgage co to a representative of hag with regard to a mortgage on the danville property the memorandum identifies petitioner husband as the mortgagor the memorandum advises hagq’s representative that prudential home mortgage co has paid delinquent taxes on the danville property and seeks inter alia reimbursement from haq’s representative in order to release the property from foreclosure such a communication to hag’s representative would be consistent with petitioners’ having transferred the property to haq subject_to the mortgage property to haq ’ petitioners observe that these irregularities are not satisfactorily explained by evidence in the record such irregularities however are peculiarly within petitioners’ province to explain and they have failed to do so accordingly we hold that petitioners sold the danville property to hag in and must include in taxable_income capital_gain realized with respect to this sale on reply brief petitioners indicate that in the event this court concludes that they sold the danville property in their only disagreement with respondent’s calculation of the amount of capital_gain is with respect to their basis in the danville property they argue that the basis as allowed by respondent should be increased by dollar_figure to reflect amounts expended for concrete for improvements at the danville property on this point we agree with petitioners we find that petitioners have adequately substantiated the dollar_figure cost of concrete and we hold that this amount is properly includable in the basis of the danville property for purposes of calculating ’ petitioners make much of the fact that the grant deed indicates a documentary transfer_tax of only dollar_figure which they contend would reflect value transferred of dollar_figure we note however that the grant deed on its face indicates that the transfer_tax was computed on the basis of consideration received less liens or encumbrances at the time of sale the evidence shows that the sales_price of the danville property was dollar_figure and that petitioners’ mortgage on the danville property in the principal_amount of dollar_figure remained in place after the transfer to haq accordingly we find no irregularity with this particular circumstance indeed it tends to bolster respondent’s position the capital_gain resulting from the date sale of this property b mortgage interest deductions sec_163 allows a deduction for certain gualified interest no deduction is generally allowed for personal_interest see sec_163 as an exception to this rule a deduction is allowable for certain interest_paid with respect of a qualified_residence see sec_163 for this purpose qualified_residence means generally the taxpayer’s principal_residence and one other dwelling_unit that the taxpayer selects and uses for personal purposes for a specified number of days during the taxable_year see sec_163 280a d the determination as to whether any property is a qualified_residence is made as of the time the interest is accrued see sec_163 h we have concluded that petitioners sold the danville property to hag in date there is no evidence in the record that petitioners used the danville property as a residence after that date accordingly we sustain respondent’s disallowance of dollar_figure of mortgage interest deductions attributable to the period after date while it seems questionable that only about half of the total interest payments for would be attributable to interest payments made during the last two thirds of the year we note that any error in this regard appears to be in petitioners’ favor and we do not undertake to recompute the amount of respondent’s disallowance the san jose property background on date petitioners purchased property located pincite glen crow court san jose california from february to date van van nguyen nguyen who was not related to petitioners resided at the property but paid no rent petitioner husband’s brother anthony trans at times during and maintained utility service at the san jose property on date the world savings bank foreclosed on the san jose property on schedule e supplemental income and loss of their joint federal_income_tax return petitioners reported a net_loss from the property totaling dollar_figure consisting of a carryforward loss in the amount of dollar_figure’ depreciation of dollar_figure repairs of dollar_figure auto and travel_expenses of dollar_figure and utilities of dollar_figure petitioners deducted dollar_figure of these amounts in and carried forward the dollar_figure balance to on their return petitioners claimed in addition to the dollar_figure carryforward from depreciation of dollar_figure with on their and joint federal_income_tax returns as originally filed petitioners did not list the san jose property as a rental property nor attribute any rental income to it in petitioners amended their and joint federal_income_tax returns to report dollar_figure in gross rental income and newly claimed deductions that more than offset the gross_income for each year thereby generating the carryover loss to respect to the san jose property as well as a dollar_figure loss on the disposition of the property respondent disallowed petitioners’ and schedule e deductions relating to the san jose property because of lack of substantiation and on grounds that expenses from the property were limited to rental income because of excessive personal_use of the property by petitioners or their relatives respondent recharacterized the san jose property as a capital_asset and limited petitioners’ allowable loss to dollar_figure per year in accordance with sec_1211 discussion deductions are strictly a matter of legislative grace and taxpayers bear the burden of providing supporting evidence to substantiate claimed deductions see rule a 503_us_79 292_us_435 the record is devoid of any evidence substantiating the claimed losses_and_expenses with respect to the san jose property in particular petitioners have failed to substantiate the existence or amount of any net_operating_loss in any previous petitioners' form_4797 sales of business property attached to their joint federal_income_tax return states that the san jose property was sold in date if as the parties have stipulated the bank foreclosed on this property in date it would appear that the sales date reported on the return was in error the record does not clarify when the san jose property was actually sold year or that it was carried forward to and in accordance with the requirements of sec_172 ‘ accordingly petitioners have not established their entitlement to the loss carryforwards from previous years as reflected on their and returns see larabee v commissioner tcmemo_1989_298 similarly petitioners have failed to establish that they incurred the claimed loss of dollar_figure from a sale of the san jose property in nor have petitioners presented any evidence that they paid_or_incurred any expenses with respect to the san jose property in the years at issue accordingly we sustain respondent’s disallowance of the losses claimed with respect to the san jose property ‘ under sec_172 a net_operating_loss generally may be carried forward only if it is not absorbed through the operation of a 3-year carryback unless an election is made under sec_172 b to waive the carryback see mcguirl v commissioner tcmemo_1999_21 there is no evidence that petitioners have followed these procedures ‘2 in fact we question whether the san jose property was ever rented there are many irregularities with regard to petitioners’ purported rental_activity at the san jose property for instance although petitioner husband introduced into evidence an alleged lease agreement to show that petitioners leased the san jose property to petitioner wife’s brother in petitioner husband conceded at trial that this was not a real lease but a fictitious document created for the purpose of qualifying for a mortgage as mentioned above petitioners originally omitted any rental_activity from the san jose property on their and tax returns when they amended their and tax returns they reported gross rental income in the amount of dollar_figure for each year when cross-- examined about the peculiarity of these identical round amounts of gross rental income for the years petitioner husband testified that the amounts reported were probably a mistake in addition on these amended returns petitioners claimed expenses with respect to the san jose property that duplicated continued in light of this holding it is unnecessary to consider respondent’s argument that the san jose property was used as petitioners’ personal_residence during and therefore gave rise only to nondeductible personal expenses the milpitas property background in date petitioners were interested in purchasing a house that was under construction in a development in milpitas california they participated in a camp-out organized by a group of prospective buyers to hold their place in line before the scheduled opening of the builder's sales office on date on date petitioners paid a dollar_figure fee to a financing company for an appraisal of the milpitas home and for a personal credit investigation petitioners previously had declared bankruptcy and could not gualify for a loan the loan officer suggested petitioners have another person obtain the loan to purchase the property continued mortgage interest deductions petitioners had already claimed with respect to this property as another example petitioners listed the san jose property on their chapter bankruptcy petition as a second home and listed the nature of the debtor’s interest in the property as brother living in house the copy of the bankruptcy petition that respondent received from petitioners in response to a discovery request had been altered to remove the words second home and brother living in house the cumulative weight of these irregularities severely strains petitioners’ credibility in determining whether a taxpayer has adequately substantiated deductions the credibility of the taxpayer is a crucial factor 939_f2d_874 9th cir affg in part and revg in part tcmemo_1989_390 petitioner wife’s brother son dang agreed to obtain on behalf of petitioners a mortgage in the amount of dollar_figure on the milpitas property on date petitioners paid out of their own funds dollar_figure as a downpayment on the milpitas property petitioners made the mortgage payments on the milpitas property they also chose approved and paid for home improvements such as carpeting after construction was completed they lived at the milpitas property son dang never lived at the milpitas property on date son dang executed a grant deed for the milpitas property in favor of petitioner husband on their joint federal_income_tax return petitioners deducted dollar_figure for mortgage interest and dollar_figure for property taxes paid on the milpitas property in the notice_of_deficiency respondent disallowed the deductions in their entirety on the ground that petitioners did not own the milpitas property discussion a mortgage interest_deduction in general sec_163 allows a deduction for interest_paid or accrued on certain indebtedness including acquisition_indebtedness on a qualified_residence the acquisition_indebtedness generally must be an obligation of the taxpayer and not an obligation of another see 604_f2d_34 9th cir affg tcmemo_1976_150 however the applicable regulations provide in pertinent part interest_paid by the taxpayer on a mortgage upon real_estate of which he is the legal or equitable owner even though the taxpayer is not directly liable upon the bond or note secured_by such mortgage may be deducted as interest on his indebtedness sec_1_163-1 income_tax regs in a case with analogous facts uslu v commissioner tcmemo_1997_551 the taxpayers could not qualify for a home mortgage loan because of a recent bankruptcy in uslu the taxpayer-husband and his brother agreed that the brother would obtain the loan for the property and the taxpayers would pay the mortgage and all other expenses for maintenance and improvements this court held that although the taxpayers did not hold legal_title to the property they were the equitable owners and were entitled to deduct mortgage interest_paid by them with respect to the property similarly in the instant case although petitioners were not the legal owners of the milpitas property before date they consistently treated the milpitas property as if they were the owners paying the downpayment mortgage payments and property taxes with respect to the property as well as paying for improvements to the property based on all the evidence we infer that those actions were pursuant to an agreement with son dang who took title to the property and obtained a mortgage only as an accommodation to petitioners who could not qualify for a loan a few months later son dang transferred the title to -- - petitioner husband we conclude that petitioners held the benefits_and_burdens_of_ownership of the milpitas property and have established equitable ownership of it during the period in guestion during accordingly we hold that petitioners are entitled to deduct the dollar_figure home mortgage interest_paid by them with respect to the milpitas property during b property taxes sec_164 allows a deduction for certain taxes including state and local real_property_taxes in general taxes are deductible only by the person upon whom they are imposed see sec_1 164-l1 a income_tax regs however the person owning the equitable or beneficial_interest in real_property and paying the taxes assessed against the property to protect that interest may deduct the taxes paid even though legal_title is recorded in the name of another person see 22_tc_391 2_tc_826 casey v commissioner tcmemo_1965_282 we have concluded that petitioners were equitable owners of the milpitas property during accordingly we hold that they are entitled to deduct property taxes they paid on the property that year for the first time on reply brief respondent argues that petitioners have not substantiated that they paid the property taxes on the milpitas property respondent has failed to raise this issue in the notice_of_deficiency at trial or on opening posttrial brief in fact respondent's opening brief expressly refers to the property taxes paid_by petitioners in in the amount of dollar_figure as a general_rule this court will not consider issues first asserted on brief see 96_tc_226 when issues are presented in the reply brief only there is even stronger reason to disregard them see 60_tc_330 revd and remanded on other grounds 552_f2d_1340 9th cir schedule c business loss background on their joint federal_income_tax return petitioners reported schedule c gross_receipts of dollar_figure and total schedule c expenses of dollar_figure resulting in a net_loss on schedule c of dollar_figure petitioners contend that this net_loss was attributable to a trade_or_business that petitioner husband carried on under the name of transnet to provide computer consulting services petitioners also reported on their joint federal_income_tax return wage income of dollar_figure the substitute form_w-2 wage and tax statement attached to the tax_return attributes dollar_figure of this amount to petitioner husband's employment with the application group san francisco california in the notice_of_deficiency respondent disallowed petitioners’ claimed schedule c expenses in the amount of the reported net_loss ie dollar_figure in effect then respondent has allowed petitioners' claimed schedule c deductions to the extent of their reported gross_receipts from this activity ée dollar_figure discussion in general sec_162 allows a deduction for ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business whether a taxpayer is carrying_on_a_trade_or_business requires an examination of all the relevant facts see 480_us_23 the burden_of_proof is on petitioners see rule a the parties agree that these three factors are relevant in determining whether a trade_or_business exists whether the taxpayer undertook the activity intending to make a profit whether the taxpayer was regularly and actively involved in the activity and whether the taxpayer’s business operations have actually commenced see mcmanus v commissioner tcmemo_1987_457 affd per curiam without published opinion 865_f2d_255 4th cir and cases cited therein the record does not establish that petitioners satisfy any of these factors first there is no evidence as to whether petitioners engaged in this purported activity with the basic and dominant intent of making a profit see 315_f2d_731 9th cir affg tcmemo_1961_256 the determination of a profit objective is based on all the facts and circumstances and more weight must be given to the objective facts than to the taxpayer’s mere after-the-fact statements of intent 86_tc_1326 there are virtually no objective facts in the record to indicate the requisite intent second there is no evidence to show that petitioner husband was regularly and actively involved in this activity the fact that he earned dollar_figure in wages in strongly suggests that he was regularly and actively involved in his employment for the application group rather than for transnet finally there is no evidence to support a finding that transnet had actually commenced business operations when the claimed deductions were incurred preopening and startup expenses are not deductible under either sec_162 or sec_212 see 93_tc_684 even if we assume arguendo that petitioners were engaged in a trade_or_business with respect to transnet in petitioners have failed to establish that they are entitled to deductions under sec_162 in excess of the dollar_figure that respondent has already allowed petitioners bear the burden of showing their entitlement to the claimed deductions see 939_f2d_874 9th cir taxpayers are required to maintain records sufficient to enable the commissioner to determine the taxpayer’s correct_tax liability see sec_6001 43_tc_824 except in the case of - - expenses subject_to sec_274 if a claimed business_expense is deductible but the taxpayer is unable to substantiate it adequately the court is permitted to make as close an approximation as possible bearing heavily on the taxpayer whose inexactitude is of his own making see 39_f2d_540 2d cir the estimate however must have a credible evidentiary basis see norgaard v commissioner supra pincite 85_tc_731 the record in this case provides no credible evidentiary basis to support petitioners' claimed deductions in excess of the dollar_figure allowed by respondent although petitioners introduced into evidence copies of numerous checks and receipts these documents cannot be readily correlated to the deductions petitioners claimed on their schedule c for tax_year for example the documents purport to establish among other things that during transnet paid dollar_figure to richard hartman and dollar_figure to son dang as compensation_for computer programming services petitioners’ schedule c for tax_year however reports no deduction for wages paid nor did transnet issue forms to son dang or richard hartman in ’ ‘3 the evidence with regard to richard hartman is particularly inscrutable the documents introduced by petitioners include invoices issued by advanced consulting experts to intel listing richard hartman as contractor and bearing notations that expense reimbursements are to be made directly to hartman nowhere on these invoices is there any mention of transnet or petitioners the copies of the checks to hartman that petitioners have introduced into evidence do not show that they have been canceled by the bank and appear to have continued moreover the documents that petitioners have introduced into evidence do not adequately substantiate the claimed expenses the copies of checks introduced by petitioners generally do not indicate cancellation by the bank and are unaccompanied by invoices to substantiate the purpose of the expenditures_for instance one check totaling dollar_figure purports to be for office furniture but there is no accompanying invoice or other evidence showing a purchase of office furniture or for that matter evidence to indicate that transnet even had an office in general sec_274 disallows any deduction for certain types of expenses including travel entertainment and automotive expenses unless the taxpayer substantiates by adequate_records or sufficient evidence corroborating the taxpayer's own testimony the amount time place business_purpose and business relationship during the year at issue petitioners deducted dollar_figure as meals and entertainment_expenses and dollar_figure for travel_expenses petitioners have not substantiated these expenses in accordance with the reguirements of sec_274 and accordingly they must be disallowed cf 88_tc_1532 mohan roy m d inc v commissioner t c continued been altered to remove the preprinted legend bearing the account holder’s name and address other portions of the exhibit consist simply of hartman’s bank deposit slips and bear no original reference to petitioners or transnet memo affd without published opinion __ f 3d __ 9th cir respondent's determination on this issue is sustained accuracy-related_penalty respondent determined that petitioners were liable for accuracy-related_penalties under sec_6662 for all years in issue sec_6662 imposes an accuracy-related_penalty equal to percent of any underpayment that is attributable to negligence or to a substantial_understatement_of_income_tax negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances see 85_tc_934 it includes the failure to make a reasonable attempt to comply with the internal_revenue_code see sec_6662 no penalty shall be imposed if it is shown that the taxpayer had reasonable_cause and acted in good_faith see sec_6664 petitioners exhibited a lack of due care for each of the years in issue with respect to their tax_year petitioners failed to report capital_gains from the sale of the danville ‘ petitioners introduced into evidence numerous receipts for various meals and entertainment_expenses at issue including receipts for a seafood dinner and bakery items many of these receipts bear cryptic handwritten legends of business_purpose and participants that clearly have been added to the copies in identical handwriting and pen font after the fact many more receipts such as a great many gas station receipts bear no indication of business_purpose petitioners have offered no particularized corroborating testimony about any of these claimed expenses property and deducted mortgage interest attributable to the period after they sold the property to haq with respect to their and tax years petitioners claimed substantial losses with regard to the san jose property without substantiation with respect to their tax_year petitioners claimed substantial schedule c losses without establishing that they were engaged in a trade_or_business and without adequate substantiation for the expenses claimed on brief petitioners argue that they are not liable for the negligence_penalty because they properly relied in good_faith on a paid income_tax preparer providing her with all relevant tax_return information for the tax years in issue reliance on the advice of a professional tax adviser does not necessarily demonstrate reasonable_cause and good_faith see sec_1 b income_tax regs all facts and circumstances must be taken into account see sec_1_6664-4 income_tax regs reliance may not be reasonable or in good_faith if the taxpayer knew or should have known that the adviser lacked knowledge in the relevant aspects of federal tax law see id the advice must be based upon all pertinent facts and the applicable law these requirements are not met if the taxpayer fails to disclose facts that the taxpayer knows or should know are relevant to the proper tax treatment of an item see sec_1_6664-4 income_tax regs the advice must not be based on unreasonable factual or legal assumptions see sec_1_6664-4 income_tax regs apart from passing references in petitioner husband's testimony to his tax preparer the record is devoid of evidence to support petitioners' contentions petitioners did not call their tax preparer as a witness there is no evidence to support a determination that petitioners acted reasonably or in good_faith in relying on their tax preparer’s advice or indeed any evidence as to what qualifications their tax preparer might have had there is no evidence that petitioners disclosed to their tax preparer all relevant facts and circumstances or that the advice was based on reasonable factual or legal assumptions accordingly we sustain the imposition of the accuracy- related penalty under sec_6662 for all years in issue to reflect concessions and the foregoing decision will be entered under rule
